Name: Commission Regulation (EU) 2018/750 of 22 May 2018 correcting the Polish language version of Regulation (EU) No 1321/2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: employment;  transport policy;  air and space transport;  production;  technology and technical regulations;  labour market
 Date Published: nan

 23.5.2018 EN Official Journal of the European Union L 126/1 COMMISSION REGULATION (EU) 2018/750 of 22 May 2018 correcting the Polish language version of Regulation (EU) No 1321/2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) The Polish language version of Commission Regulation (EU) No 1321/2014 (2) contains an error in the second indent of point 66.A.20(a)(3)(i) of Annex III as regards the privileges granted to the holder of a category B2 aircraft maintenance licence. (2) The Polish language version of Regulation (EU) No 1321/2014 should therefore be corrected accordingly. The other language versions are not affected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65(1) of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1).